Citation Nr: 0327756	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-07 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition as a surviving spouse of the 
veteran for VA death benefits purposes.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel




INTRODUCTION

The veteran served on active duty from January 1948 to March 
1970.  He died in June 2001, and the appellant's claim is 
based upon his service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision by the RO in St. 
Petersburg, Florida which determined that the appellant was 
not the surviving spouse of the veteran.  A Board hearing was 
initially requested and scheduled, but by a letter dated in 
June 2003, the appellant withdrew her hearing request.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran and the appellant were married in July 1977.

3.  The veteran and the appellant were divorced in May 1988.

4.  The veteran married another woman in October 1988, and 
she died in July 1997.

5.  The appellant was not the veteran's lawful spouse at the 
time of his death in June 2001.



CONCLUSION OF LAW

The appellant is not entitled to recognition as a surviving 
spouse of the veteran for the purpose of entitlement to death 
benefits.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that under governing law and regulations, the 
VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2002).  Under the VCAA, VA also has a duty to 
notify the appellant of any information and evidence needed 
to substantiate and complete a claim. 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Here, the appellant was notified in a March 2002 
letter, and in the April 2002 statement of the case and 
accompanying cover letter that her claim was denied as the 
evidence did not show that she was married to the veteran at 
the time of his death.  The appellant has submitted evidence 
and written arguments, and has not identified any missing 
evidence that might aid her claim or may otherwise affect the 
outcome of this matter.  The Board finds that the VA has no 
further duty to assist the appellant as there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). VA has satisfied its duties to 
notify and to assist the appellant, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.

Factual Background

The veteran served on active duty from January 1948 to March 
1970.  

Records on file reveal that the veteran and the appellant 
were married in July 1977, and were divorced in May 1988.

In August 1998, the appellant filed a claim for apportionment 
of the veteran's VA benefits.  She referred to him as her ex-
husband, and said that she cared for the veteran when he was 
ill, and he subsequently left her for another woman (M.R.).

Records on file reflect that the veteran married M.R. in 
October 1988, and she died in July 1997.

The veteran's death certificate reveals that he died in June 
2001.  His marital status was listed as widowed.

In August 2001, the appellant filed a claim for dependency 
and indemnity compensation (DIC) benefits, asserting that she 
was the surviving spouse of the veteran.  She submitted a VA 
Form 21-534, Application for Dependency and Indemnity 
Compensation or Death Pension by a Surviving Spouse or Child 
(Including Accrued Benefits and Death Compensation, Where 
Applicable), in which she noted that she and the veteran were 
divorced in May 1988, that he married M.R. in August 1988, 
that M.R. died in July 1997, and that the veteran died in 
June 2001.  The appellant indicated that she had not 
remarried since her divorce in 1988.

By a statement dated in March 2002, the appellant asserted 
that the VA had not properly considered 38 U.S.C.A. § 1318.  
In May 2002, she stated that she felt she deserved some 
consideration since she was married to the veteran for more 
than 10 years.  

Analysis

The appellant asserts that she is entitled to DIC benefits as 
the surviving spouse of the veteran.  Governing law provides 
that VA DIC and death pension benefits may be paid to the 
"surviving spouse" of a veteran if certain requirements are 
met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 
2002).

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
See 38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 
(2003).

The evidence reflects that the veteran and the appellant were 
divorced in May 1988, and that they were not subsequently 
married to each other.

As the documentary evidence as well as the appellant's own 
statements reflect that she was not the spouse of the veteran 
at the time of his death (and had not been his spouse for 13 
years, during which period he married another woman), the 
appellant is not entitled to recognition as surviving spouse 
of the veteran for purposes of VA death benefits.  38 
U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.53 (2003).

In the present case, the law, not the evidence, is 
dispositive.  Sabonis, supra.  The appellant's claim for 
entitlement to recognition as a surviving spouse of the 
veteran for VA death benefit purposes is denied.

ORDER

Entitlement to recognition as a surviving spouse of the 
veteran for VA death benefit purposes is denied.


	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



